ARNOLD, Judge.
Although plaintiff has violated the rules of this Court by failing to note in the record his exceptions to the charge, we decline to dismiss the appeal on this ground and turn to the assignments of error. See Houston v. Rivens, 22 N.C. App. 423, 206 S.E. 2d 739.
Plaintiff first contends that the trial court erred by instructing the jury on the intoxication when the issue had not been properly raised. Any defect in the charge in this respect is immaterial, however, for the jury did not reach the issue of *307contributory negligence. This assignment of error is therefore without merit.
Plaintiff also contends that the court erred by failing to instruct that a pedestrian has the right-of-way when crossing a highway at an unmarked crosswalk. Such an instruction was omitted from the initial charge, but upon request of plaintiff’s counsel''the instruction was later given. Any error in omission was thereby corrected.
We have examined the remaining portions of the record and find
Np error.
Chief Judge Brock and Judge Morris concur.